Citation Nr: 0024291	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to September 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  



REMAND

In a November 1998 statement, the representative requested a 
personal hearing for the veteran before a Hearing Officer at 
the RO.  

In a December 1998 letter to the veteran, the RO noted that a 
hearing had been "completed" and requested that the veteran 
indicate whether he wanted an additional hearing.  There is 
no indication in the record that the veteran ever responded 
to the letter from the RO.  In May 2000, the Board contacted 
the RO requesting that a copy of any such personal hearing 
transcript be obtained for review.  

Thereafter, in an August 2000 Report of Contact, the RO 
indicated that, without success, it had requested a hearing 
transcript on three separate occasions.  Finally, a Hearing 
Officer stated that there was no record of an RO hearing for 
the veteran.  

At this point, it is unclear to the Board whether the veteran 
still wants to appear for a hearing at the RO.  

Accordingly, for due process reasons, the case is REMANDED to 
the RO for the following action:

The RO should take appropriate steps to 
contact the veteran in order to determine 
whether he wishes to be scheduled for a 
personal hearing before a Hearing Officer 
at the local office.  If so, then all 
indicated action should be undertaken to 
schedule the hearing in an expeditious 
manner.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



